Citation Nr: 1450088	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  09-34 832	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left arm.

3.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right arm.

4.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left leg.

5.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right leg.

6.  Entitlement to an increased rating for diabetes mellitus, to include whether the April 2010 reduction in rating from 40 percent to 20 percent was proper.

7.  Entitlement to service connection for a disability affecting the esophagus, to include gastroesophageal reflux disease (GERD).

8.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in October 2004, April 2005, and March 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in July 2011, when it was remanded to schedule a hearing before the Board.  The Veteran subsequently withdrew his request for a hearing in December 2012.  As a result, no hearing is necessary and no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issues of entitlement to service connection for a disability of the esophagus, to include GERD, and of entitlement to an increased rating for diabetes mellitus are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's tinnitus did not originate in service, and is not otherwise etiologically related to service.

2.  The Veteran's peripheral neuropathy of the left and right arms is characterized by mild incomplete paralysis of the median nerve.

3.  The Veteran's peripheral neuropathy of the left and right legs is characterized by mild incomplete paralysis of the sciatic nerve. 


CONCLUSIONS OF LAW

1. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2. The criteria for disability ratings higher than 10 percent each for peripheral neuropathy in the left and right arms have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Codes 8514-8516 (2014).

3. The criteria for disability ratings higher than 10 percent each for left and right leg peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In November 2004, January 2005, and May 2008, the RO sent the Veteran a letter providing notice which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While complete notice was not issued prior to the adverse determination on appeal, fully compliant notice was later issued and the claim was readjudicated in November 2010.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in October 2005, July 2008, November 2009, and October 2010.  The Veteran has asserted that the VA examination for hearing loss and tinnitus was inadequate because the VA examiner provided a conclusory statement with no supporting analysis or rationale and failed to discuss the Veteran's post-service employment and any noise exposure therein.  However, a review of the examination report of October 2005 shows that the Veteran reported experiencing tinnitus for only the previous five years.  In light of that, the Veteran's opinion and conclusions are sufficient to address the etiology of the recent onset of disability and any relationship to military service.   

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

The Veteran's claim of service connection for tinnitus was originally in a rating decision in November 2005.  He filed a Notice of Disagreement with the rating decision in October 2006, although he did not provide additional information as to the basis of his disagreement, and the RO did not address that disagreement.  He filed another claim of service connection for tinnitus in May 2008, which has been adjudicated as a claim to reopen, and which would therefore require the submission of new and material evidence.  However, in light of the October 2006 filing, the rating decision denying service connection did not become final and the new and material evidence standard does not apply.  See 38 C.F.R. §§ 19.302(a), 20.201.

Tinnitus

The Veteran's service treatment records show normal audiometric readings on service entrance and service separation with no reference to tinnitus.  There are no records of complaints, symptoms, or treatment for tinnitus in service.

During his October 2005 VA examination, the Veteran reported being a combat engineer and truck driver in service, and experiencing artillery noise in the background with no actual combat service.  He did not complain of hearing loss, only of constant bilateral tinnitus that had been present for the prior 5 years and which was getting worse.  The examiner noted that there was no mention of hearing loss or tinnitus in the Veteran's service treatment records and no threshold shifts between service entrance and service separation examinations.  The examiner diagnosed bilateral constant tinnitus, mild to moderate, of 5 years duration.  It was the examiner's opinion that the most likely etiology of the condition was age as opposed to any acoustic trauma suffered in service. 

The date of onset of the Veteran's bilateral tinnitus is not in dispute.  Based on his limited statements of record, he began experiencing tinnitus in about 2000, or approximately 30 years after service separation.  The VA examiner offered the opinion that, where there was no evidence of tinnitus in service, there was no relationship to service and the condition was more likely due to the Veteran's age.  There is no competent medical evidence to the contrary and the Veteran, who would be considered competent to report his observations of tinnitus, has not indicated that his tinnitus originated in service or until decades thereafter.  Although he is arguably competent to address the etiology of his current tinnitus, the probative value of his opinion is outweighed by that of the VA examiner, who clearly has the medical training, experience and expertise concerning the etiology of medical disorders.  Consequently, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof is not applicable in this case.  Service connection for tinnitus is denied.  38 U.S.C.A. § 5107(b).

Increased Rating Claims

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Under 38 C.F.R. § 4.124a, diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia.  The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id. at Note.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The Veteran's upper extremity neuropathies are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8515, which pertains to the median nerve.  As the Veteran is right-hand dominant, the ratings for the major side will apply to the right upper extremity, and the ratings for the minor side will apply to the left upper extremity. 

Under Diagnostic Code 8515, complete paralysis of the median nerve will be assigned a 70 percent rating for the major side and a 60 rating for the minor side. This requires evidence of the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of the index finger and feeble flexion of the middle finger, cannot make a fist, the index and middle fingers remain extended; cannot flex the distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to the palm; flexion of the wrist weakened; pain with trophic disturbances.  Severe incomplete paralysis of the median nerve warrants a 50 percent rating for the major side and a 40 percent rating for the minor side.  Moderate incomplete paralysis warrants a 30 percent rating for the major side and a 20 percent rating for the minor side.  Mild incomplete paralysis warrants a 10 percent rating for both sides.  38 C.F.R. § 4.124a.  Neuritis and neuralgia of the median nerve are rated using these criteria under Diagnostic Codes 8615 and 8715.  Id. 

The Veteran's lower extremity neuropathies are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520, which pertains to the sciatic nerve. 

Under Diagnostic Code 8520, an 80 percent rating will be assigned where there is complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles blow the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating is warranted where there is severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.

VA examinations and treatment records show that the Veteran's peripheral neuropathy in all four extremities is manifested by sensory symptomatology.  

Testing in November 2005 noted a lack of sensation in the third and fifth toes and the fifth metatarsophalangeal joint in both feet.  Posterior tibial pulse was absent in both legs and he had thick and too long nails on both feet, but no open lesions.  He was noted to be at low risk for diabetic complications in his feet.

The January 2007 VA examination noted numbness and tingling in the hands and feet with increasing frequency of pins and needles painful sensations.  The numbness in his feet was present all the time and any pressure on his toes produced an unpleasant sensation.   Testing showed decreased sensation in the feet and an absence of ankle jerk reflex in the right foot.  The examiner noted mild sensory peripheral neuropathy involving only the toes on both feet and carpal tunnel syndrome affecting the median nerves of both hands which was considered related to the service-connected diabetes.

The July 2008 VA examination noted edema of the ankles and feet with reduced pulses and reflexes.  Sensation to pinprick and vibration was reduced in both feet.

The September 2008 VA examination noted complaints of numbness and tingling in the arms and hands which had worsened in the previous three years.  He had noticed decreased strength in his hands and he had trouble opening jars.  Examination showed normal muscle strength with no atrophy and normal sensation and reflexes in both arms.  

The November 2009 VA examination noted that the Veteran's peripheral neuropathy had begun in 2008 and he had undergone a left carpal tunnel repair in late 2007 which brought improvement of his symptoms.  He had numbness and tingling in both feet on a daily basis with shooting tingling pain, which was also present in his hands.  The pain was alleviated by wiggling his feet and by moving and rubbing his hands.  Testing showed normal reflexes, good coordination, and normal muscle strength.  There was decreased sensation in both upper and lower extremities but no peripheral edema or clubbing or cyanosis in his extremities.

The October 2010 VA examination showed complaints of bilateral hand pain and sensitivity, especially in the mornings.  The Veteran also complained of tingling and hypersensitivity in his toes.  There was no cyanosis, clubbing, or edema in his limbs on examination, and he had normal motor strength.  Sensation was intact in his arms, but decreased in his legs and feet.  Deep tendon reflexes were normal with the exception of decreased reflexes in the ankles.

A review of the evidence set forth above shows that the Veteran's peripheral neuropathy in his legs and feet is largely sensory in nature, with a decreased ankle jerk reflex in both legs.  The primary symptom is one of pain, numbness, and tingling, in the legs and feet, along with occasional edema, but no muscle atrophy or weakness has been shown.  The examiners have indicated that the Veteran's peripheral neuropathy is mild in nature and these indications are supported by the fact that the Veteran's symptoms, while worse on awakening in the morning, are resolved with movement in his feet.  As such, the disability picture is one of mild incomplete paralysis of the sciatic nerve in both legs, rather than moderate incomplete paralysis, and a rating in excess of the currently assigned 10 percent is not warranted.  

The Veteran's peripheral neuropathy in his hands and arms is shown on testing to be sensory in nature.  Examinations have shown normal muscle strength and reflexes, but decreased sensation.  While the Veteran has subjectively reported increased difficulty opening jars, this is not consistent with the objective testing.  The Veteran has reported pain, numbness, and tingling, in his arms, all of which are sensory findings.  The rating criteria dictate that where the symptomatology is largely sensory, a mild disability is shown.  The currently assigned ratings of 10 percent for left and right arms are therefore appropriate, as moderate incomplete paralysis required for a higher rating is not demonstrated.

The Board acknowledges the arguments by the Veteran's representative that because his symptoms are now affecting slightly largely areas of the arms and legs, there should be a corresponding increase in disability rating.  However, the criteria for rating peripheral neuropathy is not based on the percentage of the limbs affected but on the severity and nature of those affects, to include whether there is loss of muscle strength and function as opposed to only sensory affects.  The Veteran's peripheral neuropathy in all his extremities must be rated based on overall impairment.  There was no muscle atrophy in any of him limbs and, although there was often pain as well as numbness and tingling, he did not report any episodes of excruciating pain.  Further, while the Veteran's did have reduced ankle reflexes, there was no impairment of any other reflexes and certainly no complete loss of reflexes.  In this case, the Veteran's symptoms are still largely sensory with no corresponding loss of muscle strength or function, and the disabilities therefore are still mild in nature.  

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, specifically, sensory symptoms of peripheral neuropathy in all four limbs, and provide for higher ratings for more severe symptoms if such develop in the future.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to a disability rating higher than 10 percent each for peripheral neuropathy of the left and right arms is denied.

Entitlement to a disability rating higher than 10 percent each for peripheral neuropathy of the left and right legs is denied.


REMAND

The Veteran seeks service connection for a disability of the esophagus, to include GERD.  It is his contention that he suffers from GERD, which is the result of his service.  He has not been provided a VA examination on the claim.  Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, the evidence of treatment for the condition in VA and the Veteran's credible statements are sufficient to satisfy McLendon and an examination is warranted and should be obtained on remand.

In addition, the Veteran seeks an increased rating for his diabetes mellitus, type II, formerly rated as 40 percent disabling and currently rated as 20 percent disabling.  The question of propriety of the rating reduction is inextricably intertwined with this claim.  The Veteran's representative has asserted that there are additional private treatment records regarding the diabetes mellitus claim which the RO failed to obtain.  An attempt to obtain these records from Dr. Marroquin should be made on remand to ensure a complete record and proper adjudication.  Any adjudication on remand should include consideration of the severity of the Veteran's hypertension as a complication of his diabetes.

Finally, the Veteran seeks service connection for bilateral hearing loss, asserting that it was caused at least in part by acoustic trauma in service.  Preliminarily, this claim has been certified to the Board as one of reopening, requiring new and material evidence; however, in October 2006 the Veteran filed a Notice of Disagreement with the November 2005 rating decision.  As a result, the Board has determined that the November 2005 rating decision never became final.

The Veteran's representative in the 646 filed in September 2010 has challenged the adequacy of the October 2005 VA examination.  While the narrative portion of that examination is of record, the results of the audiometric test conducted by VA on October 18, 2005, are not contained in the claims file.  They should be obtained and incorporated into the record.  Further, the Veteran's representative cite a specific opinion on hearing loss as part of a Compensation and Pension examination by Jimmy D. Post, Ph.D. (no date was provided for that opinion).  The Board can find no such record in the claims file, nor any reference to Jimmy D. Post, Ph.D., in the VA treatment records.  Any outstanding treatment records which might involve this provider should be obtained; if such cannot be obtained, clarification should be sought from the Veteran's representative.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not (probability greater than 50 percent) that his current GERD was incurred in his military service or was caused or aggravated by any service-connected disabilities or medication used to treat such disabilities.  The examiner should provide the rationale for any opinions rendered.  A copy of the claims file should be provided to the examiner for review.

2. Request any and all private treatment records related to the Veteran's diabetes mellitus, to specifically include those of Dr. Marroquin.  These records should be incorporated in the claims file and considered in the re-adjudication of the claim.  Any re-adjudication should consider the severity of the Veteran's hypertension as a complication of his diabetes.

3. Locate and obtain any and all VA treatment and examination records regarding the Veteran's bilateral hearing loss claim, to specifically include the audiometric testing results from October 18, 2005 and any treatment or examination by Jimmy D. Post, Ph.D.  

If the audiometric test results cannot be located, afford the Veteran another examination and obtain an opinion as to whether any current bilateral hearing loss was at least as likely as not (probability 50 percent or greater) caused by noise exposure in service.  Any additional opinion obtained should address noise exposure in post-service employment and the relevance, if any, of any demonstrated reduction in acuity at 6000 and 8000 Hertz.

If records for treatment or examination by Jimmy D. Post, Ph.D., cannot be located, clarification of the challenge to the VA opinion of record should be obtained from the Veteran's representative.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


